DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant amendment/argument filed 02/18/2021. Claims 13, 22-24, and 26 have been amended and claims 17, 18, 20, and 21 are cancelled. Accordingly, claims 13-16, 19, 22-27 are pending.

Response to Arguments
Applicant’s arguments, see pages 9-14 filed 02/18/2021 with respect to 35 U.S.C 103 has been fully considered and are persuasive.  The 35 U.S.C 103 of independent claims 13, 24, and 26 and consequently their dependent claims has been withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-16, 19, and 22-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 13, line 26 recites “a distance of the instantaneous tilt angle from the critical angle” while line 8 recites “determining a distance between the instantaneous tilt angle and the critical angle. It is unclear to the examiner if the distance is line 26 refers to the same distance in line 8. The examiner recommends changing line 26 to “the distance”. The same rational applies for independent claims 24 and 26.
Claim 13, line 30 recites “the tilting status”, line 34 recites “the vertical axis”, lines 34-35 recite “the force of gravity”, line 35 recites “the direction of a roadway”, and line 38 recites “the form of a number”. There exists insufficient antecedent basis for these limitations in the claim. The same rational applies for independent claims 24 and 26.
Claim 13, line 35 recites “the direction of a roadway” while line 1 recites “operating a two-wheeled vehicle on a roadway”. It is unclear if the roadway in line 35 refers to the same roadway in line 1. The examiner recommends changing line 35 to “the direction of the roadway”. The same rational applies for independent claims 24 and 26.
Claims 14-16, 19, 22-23, 25, and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected independent claims 13, 24, and 26 and for failing to cure the deficiencies as presented above.




Allowable Subject Matter
Claims 13-16, 19, and 22-27 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL JOSEPH RENE LAMBERT whose telephone number is (571)272-4334.  The examiner can normally be reached on M-F 9:00 am- 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/G.J.L./
Examiner
Art Unit 3669



/RAMI KHATIB/             Primary Examiner, Art Unit 3669